Title: To George Washington from d’Estaing, 30 May 1791
From: Estaing, Charles-Hector Théodat, comte d’
To: Washington, George



Sir,
Paris 30th May 1791

The devottees love to importune heaven—and every good Citizen seizes, with a delight mingled with the most respectful veneration, every opportunity of recalling himself to your memory. For this purpose no time can be more favorable, I will not say for myself; but for the whole nation, than the moment when a Minister of France, such as M. de Ternant goes to reside with you.
The President of the United States will find in the heart—in the principles—and in the talents of M. Ternant that which he loves, and that which he esteems. Our Revolution, which can be but imperfectly viewed at a distance, goes in this manner to announce its approach to General Washington. The Representative of France has communicative virtues; and it is permitted me to wish, as an individual who neither interferes with, nor is

instructed in anything, that they may extend themselves even so far as to have an influence upon the Ancient french Americans, for whom they are framing a Constitution at London. You are not ignorant that to see them even creating one, was one of my most ardent wishes when I was a public man. I am, with respect, Sir, Your very humble & Obedt servt

Estaing

